            Case 6:20-cv-00011-ADA Document 13 Filed 01/27/20 Page 1 of 2




                               IN THE UNITED STATES DISTRICT COURT
                                FOR THE WESTERN DISTRICT OF TEXAS
                                          WACO DIVISION

VOXER, INC. and VOXER IP LLC                  §
                                              §
v.                                            §     CIVIL ACTION NO. 6:20-cv-00011 [ADA]
                                              §
FACEBOOK, INC. and                            §      JURY TRIAL DEMANDED
INSTAGRAM LLC                                 §

      UNOPPOSED MOTION FOR EXTENSION OF TIME FOR DEFENDANTS TO
                   ANSWER OR OTHERWISE RESPOND

         Defendants Facebook, Inc. and Instagram LLC, move for a 30-day extension to answer or

otherwise respond to Plaintiffs Voxer, Inc. and Voxer IP LLC’s Complaint for Patent Infringement

(the “Complaint”) filed on January 7, 2020.

         Defendants’ deadline to answer or otherwise respond to the Complaint is currently due on

January 29, 2020. With a 30-day extension, Defendants’ answer or other response would be due

on February 28, 2020. This motion is not brought for the purpose of delay. Rather, this extension

is necessary because Defendants have recently retained counsel and, as a result, need additional

time to answer or otherwise respond to the Complaint.

         Counsel for Defendants has conferred with counsel for Plaintiffs. This motion is

unopposed. Accordingly, Defendants Facebook, Inc. and Instagram LLC request the Court grant

the foregoing motion and enter an Order extending their deadline to answer or otherwise respond

to the Complaint to February 28, 2020.

         Dated: January 27, 2020                     Respectfully submitted,

                                                    By: /s Michael E. Jones
                                                    Michael E Jones
                                                    SBN: 10929400
                                                    Patrick C. Clutter
                                                    SBN: 24036374
                                                    POTTER MINTON, PC



{A07/99999/0007/W1650249.1 }
            Case 6:20-cv-00011-ADA Document 13 Filed 01/27/20 Page 2 of 2




                                                  110 North College, Suite 500
                                                  Tyler, Texas 75702
                                                  Tel: 903-597-8311
                                                  Fax: 903-593-0846
                                                  mikejones@potterminton.com
                                                  patrickclutter@potterminton.com

                                                  Attorneys to appear Pro Hac Vice:
                                                  Robert Van Nest
                                                  rvannest@keker.com
                                                  Christa Anderson
                                                  canderson@keker.com
                                                  David Silbert
                                                  dsilbert@keker.com
                                                  Eugene Paige
                                                  epaige@keker.com
                                                  Matthew Werdegar
                                                  mwerdegar@keker.com
                                                  Paven Malhotra
                                                  pmalhotra@keker.com
                                                  KEKER, VAN NEST & PETERS LLP 633
                                                  Battery Street
                                                  San Francisco, CA 94111-1809
                                                  Tel: 415-391-5400

                                                  ATTORNEYS FOR DEFENDANTS
                                                  FACEBOOK, INC. and INSTAGRAM LLC

                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that all counsel of record who are deemed to have
consented to electronic service are being served with a copy of this document via the Court’s
CM/ECF system per Local Rule CV-5(a)(3) on January 27, 2020.

                                                  /s/ Michael E. Jones




{A07/99999/0007/W1650249.1 }
